DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/14/2021, have been fully considered.  
Applicant first argues that “[t]he claimed ranges for the first saccharide to the second saccharide would not have been obvious to select for a solid vaccine composition to combine with microcrystalline cellulose” (Applicant Arguments, Page 7).  Although Applicant acknowledges that Maa et al discloses “vaccine formulations comprising trehalose and mannitol in a 3:4 weight ratio in Table 5… Maa shows discouragingly lower IgG titers from the solid vaccine formulations of Table 5 compared to those from the corresponding liquid vaccine formulations (reconstituted), and even lower than the IgG titers from the Untreated control” (Applicant Arguments, Page 7).
In response to Applicant’s arguments, it is noted that Maa et al
Applicant next argues that “the present application demonstrates unexpected advantages… commensurate in scope with the claimed compositions” (Applicant Arguments, Page 7).  In particular, Applicant argues that, as demonstrated by Example 1A, “vaccine compositions representative of claim 1 of three weight ratios 1:1, 1:3, 1:4… have these desirable properties: cake appearance showing a uniform texture without shrinkage, cracking, collapse nor melt-back; easily friable cake to result in fine powder…” and so on, when compared to vaccine compositions having weight ratios outside that range (Applicant Arguments, Page 8).  
Yet, the vaccines tested in Example 1A all comprise trehalose as a first saccharide and mannitol as a second saccharide, wherein the weight ratios are from 1:1, 1:3 or 1:4.  Notably, when the weight ratio of trehalose to mannitol was 4:1, the compositions did not exhibit any of the desirable properties (Paragraph 0111, Table 1).  Yet, in addition to embracing vaccine compositions comprising any first and second saccharide, the claims also embrace vaccine compositions comprising trehalose to mannitol in a weight ratio of 4:1 (i.e., wherein the first saccharide is mannitol, the second saccharide is trehalose and the weight ratio of the first saccharide to the second saccharide is from about 1:1 to about 1:5 (as recited by claim 1), more specifically about 1:4 (as recited by claim 89)).  As such, the claims cannot be considered to be drafted commensurate in scope with any unexpected results.  At most, there may be unexpected advantages associated with the instantly claimed solid vaccine compositions comprising antigen, trehalose, mannitol, and MCC wherein the weight ratio of trehalose to mannitol is from 1:2 to 1:5.
For all the foregoing reasons, the rejections of claims are MAINTAINED.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 84-92, 96-107, 112-121 and 123-127 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagata et al (US 2013/0129781; of record) in view of Maa et al (US 2002/0120228; of record).
As amended, instant claim 1 is drawn to a vaccine composition in solid form (more specifically, a powder (claim 123) for intranasal administration (claim 107)) comprising:
(a)	an antigen (more specifically, a viral antigen (claim 99));
(b)	a first saccharide (more specifically, trehalose (claims 96 and 114) which also reads on claims 91-92 and 115);
(c)	a second saccharide (more specifically, mannitol (claim 97 and 114-115)); and
(d)	a third saccharide that comprises microcrystalline cellulose (MCC);
wherein:
a weight ratio of the first saccharide to the second saccharide is from about 1:1 to about 1:5 (more specifically, about 1:1 to 1:4 (claims 116 and 124), even more specifically about 1:1, 1:2, 1:3 or 1:4 (claim 89)); or
molar ratio of the first saccharide to the second saccharide is from about 1:2 to about 1:10 (see also claim 126) (more specifically, about 2:3, etc (claim 90)).
Nagata et al teach “vaccine powder formulations… for intranasal delivery” (Abstract) comprising “one or more antigens, one or more saccharides… and microcrystalline cellulose” wherein the antigen “can be a viral antigen” and the saccharide “can be trehalose, mannitol, or lactose” (Paragraph 0005), as well as several embodiments thereof (Pages 13-20, Examples 1-6).  
However, in each of the Examples, the vaccine powder formulations of Nagata et al comprise only one saccharide (i.e., trehalose, mannitol, or lactose) in addition to MCC.  That is, nowhere does Nagata et al specifically describe a vaccine composition comprising a first and second saccharide, in addition to MCC, as instantly claimed.
Yet, as discussed above, Nagata et al does generically teach that the vaccine powder formulations can comprise “one or more saccharides” (Paragraph 0005; see also Paragraph 0065: a “stabilizing molecule or compound” can be “utilized to provide stability to the antigen for which the vaccine is being developed” wherein “[o]ne or more such antigenic stabilizing agent can be used” including, “for example sugars” wherein “[e]xemplary sugars… include… trehalose, mannitol”; see also Claim 37).
Furthermore, as taught by Maa et al – which similarly disclose a “powder suitable for use as a vaccine” which is prepared from “an aqueous suspension that contains an antigen absorbed to… a saccharide” (Abstract) – “[t]ypically the suspension contains one or more saccharides, such as a combination of mannitol and trehalose” (Paragraph 0098).  Indeed, Maa et al disclose formulations comprising trehalose and mannitol in a 3:4 weight ratio (Page 13, Table 5) which specifically reads on the weight ratio range of from about 1:1 to about 1:5, more specifically about 1:1 to about 1:4 (as recited by claims 1, 116, 124) – and renders obvious the weight ratios of about about 1:2 (as recited by claim 89) – and further reads specifically on the molar ratio of about 1:2 to about 1:10, more specifically about 2:3 (as recited by claims 1, 90 and 126).
Based on all of the foregoing, it would have been prima facie obvious to include two saccharides (e.g., trehalose and mannitol) in addition to MCC in the powder vaccine compositions of Nagata et al.  It would have been obvious to do so considering that Nagata et al generically teach that the vaccine powder formulations can comprise “one or more saccharides” (Paragraph 0005; see also Paragraph 0065: a “stabilizing molecule or compound” can be “utilized to provide stability to the antigen for which the vaccine is being developed” wherein “[o]ne or more such antigenic stabilizing agent can be used” including, “for example sugars” wherein “[e]xemplary sugars… include… trehalose, mannitol”; see also Claim 37) which “can be trehalose, mannitol, or lactose” (Paragraph 0005) and further considering that Maa et al similarly disclose a “powder suitable for use as a vaccine” which is prepared from “an aqueous suspension that contains an antigen absorbed to… a saccharide” (Abstract) wherein “[t]ypically the suspension contains one or more saccharides, such as a combination of mannitol and trehalose” (Paragraph 0098).
And, in doing so, it would have been obvious to determine the optimal amount of each of trehalose and mannitol (and, thus, the optimal weight/molar ratio of trehalose:mannitol (wherein it would have been obvious to utilize the disclosed amount of trehalose to mannitol in a 3:4 weight ratio, taught by Maa et al, which specifically reads on the weight ratio range of from about 1:1 to about 1:5, more specifically about 1:1 to about 1:4 (as recited by claims 1, 116, 124) – and renders obvious the weight ratios of about 1:1 or about 1:2 (as recited by claim 89) – and further reads specifically on the molar ratio of about 1:2 to about 1:10 and, more specifically about 2:3 (as recited by claims 1, 90 and 126)).  As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
Accordingly, instant claims 1, 89, 91-92, 96-97, 99, 107, 114-116, 123-124 and 126 are rejected as prima facie obvious.
Instant claims 84-88 are drawn to the vaccine powder composition of claim 1 wherein, when administered intranasally to a human, the vaccine powder composition produces a variety of specified responses.
Since it is asserted, absent evidence to the contrary, that administration of the prima facie obvious vaccine powder composition would necessarily result in the instantly claimed outcomes, instant claims 84-88 are also rejected as prima facie obvious.
Instant claim 98
As taught by Nagata et al, “the average particle size of the carrier (e.g., microcrystalline cellulose)… can be, e.g., about 10 micro m” as “measured by… sifting, sieving or laser diffraction” (Paragraph 0085).
As such, instant claim 98 is also rejected as prima facie obvious.
Instant claims 100-105 are drawn to the composition of claim 1 wherein the antigen is further defined as, for example, a live attenuated virus (claim 100), of influenza virus (claim 101), and so on.
As taught by Nagata et al, the antigen can be a “live attenuate virus, whole inactivated virus, split-inactivated virus” or “virosome” and so on (Paragraph 0005) which can “be from any pathogen” such as “influenza virus” (Paragraph 0051; see also Paragraph 0058 for a list of additional viruses).
As such, instant claims 100-105 are also rejected as prima facie obvious.
Instant claim 106 is drawn to the composition of claim 1 wherein the vaccine powder further comprises an adjuvant.
As taught by Nagata et al, “[s]ome vaccine powders… do not comprise an adjuvant” (Paragraph 0006), which clearly indicates that some vaccine powders can comprise an adjuvant.
As such, instant claim 106 is also rejected as prima facie obvious.
Instant claims 112-113 are drawn to the vaccine composition of claim 1 wherein the total amount of first saccharide and second saccharide is from about 45 mg to about 150 mg (claim 112), more specifically, about 50 mg, about 75 mg, or about 100 mg (claim 113).
As taught by Nagata et al
As such, instant claims 112-113 are also rejected as prima facie obvious.
Instant claims 117-121, 125 and 127 are drawn to the vaccine composition of claim 1 wherein the antigen is further defined (e.g., a split virus antigen, a virosome antigen, etc), the first and/or saccharide is further defined, the weight ratio of first saccharide:second saccharide, and/or the total amount of first and second saccharide are further defined.
Claims 117-121, 125 and 127 do not introduce any limitations that have not been previously addressed.  Accordingly, for the same reasons as discussed regarding claims 1, 89, 100-105, 112-113 and 116, instant claims 117-121 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 84-92, 96-107, 112-121 and 123-127  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 41-46 of U.S. Patent No. 10/463,723 in further view of Maa et al (US 2002/0120228; of record).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘723 Patent teaches the dry vaccine powder formulation disclosed by Nagata et al (US 2013/0129781).  For the same reasons as discussed above, it would have been obvious based further on Maa et al to modify the vaccine powder formulation of the ‘723 Patent to arrive at the instantly claimed formulation.


Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in application prior to entry under 37 C.F.R. 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a Request for Continued Examination and the submission under 37 C.F.R. 1.114.  See MPEP 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611